Mr. Justice Whitford
delivered the opinion of the court.
Plaintiff in error was tried for the murder of his wife, and was convicted of murder in the first degree and sentenced for life. This is the third trial of the case. On a former trial the case was brought here and reversed. McKee v. The People, 69 Colo. 580, 195 Pac. 649.
Plaintiff in error contends that the corpus delicti was not proved and that his motion for a directed verdict should have been sustained. It is elementary that the corpus delicti in all cases of homicide must be proven beyond a reasonable doubt, either by direct or circumstantial evidence. The evidence in this case was circumstantial, and in some respects conflicting, and we deem it unnecessary as serving no useful purpose to recite the evidence *57for the purpose of exhibiting the facts upon which the jury predicated its verdict. It is sufficient to say that after a careful reading of the entire record we are confident in holding that the evidence is sufficient to justify the verdict, and that the corpus delicti was sufficiently proven as required by the decisions of this court. Ausmus v. People, 47 Colo. 167, 107 Pac. 204, 19 Ann. Cas. 491; Byram v. People, 49 Colo. 533, 113 Pac. 528; McBride v. People, 5 Colo. App. 91, 37 Pac. 953.
It is also contended that the court erred in permitting the district attorney to interrogate the defendant, when on the last trial the defendant exercised his statutory privilege and took the witness stand in his own behalf, with reference to his failure to testify on the former trials, and also permitting the prosecuting officer to comment in his closing argument to the jury upon that fact. The defendant was asked, “Mr. McKee, this is the first time you have testified in this case, isn’t it?” and the defendant answered, “It is.” In his argument to the jury the district attorney said. “This is the first time in the history of these three trials that Artie McKee ever took the stand.” We cannot hold that the question was improper, or that the statement of the district attorney commenting on the facts constituted error. When the defendant exercised his right under the statute to take the witness stand and give testimony in his own behalf, he elected to place himself in the same situation as any other witness. .“Having elected to do this, under our statute (Revised Statutes 1908, Section 1984) he occupied precisely the same position as any other witness. He could be cross-examined; contradictory evidence could be offered in rebuttal, and he could be impeached; or his credibility could be attacked in any of the methods recognized by the rules of evidence as applicable to the testimony of ordinary witnesses.” McKeone v. People, 6 Colo. 346, 347. The defendant was not prejudiced either by the question or by the comment of the district attorney.
*58It is urged that error was committed in refusing defendant’s instruction No. 2 defining reasonable doubt. The instruction tendered does not follow the form heretofore approved by this court. The instruction given by the court on reasonable doubt followed the approved form in Minich v. People, 8 Colo. 440, 454, 9 Pac. 4, and since that pronouncement this court has repeatedly expressed its disapproval of the efforts of attorneys and trial courts to change, modify or enlarge it. We said in McQueary v. People, 48 Colo. 214, 225, 110 Pac. 210, 215, (21 Ann. Cas. 560) : “We have had occasion several times to call the attention of district attorneys and trial judges to the advisability of following an approved instruction on the subject of reasonable doubt, as approved in Minich v. People, 8 Colo. 454, for the reason that this is the safe practice and obviates the necessity of a consideration of instructions on the subject differently worded. Boykin v. People, 22 Colo. 496; Van Wyk v. People, 45 Colo. 1. We deem it proper here to repeat what was said by Chief Justice Steele, in the Van Wyk case, in referring to the instruction on reasonable doubt in the Minich case: ‘The instruction there approved appears to us now to be sufficiently comprehensive, and we suggest that efforts at its -modification or enlargement only consume the time of court and counsel, and we again recommend its use without change.’ ”
We have carefully considered the entire record, the assignments of error, and the written arguments of counsel, and are fully persuaded that the facts and circumstances disclosed by the record are amply sufficient to sustain the verdict. A full review of the whole record satisfies our minds that the plaintiff in error has had a fair trial under the law and has not been prejudiced in any substantial right, and that the judgment of conviction ought to be affirmed. Judgment affirmed.
Mr. Justice Teller dissents.
Mr. Chief Justice Scott and Mr. Justice Campbell not participating.